DETAILED ACTION
The instant application having Application No. 16/858,710 filed on 4/27/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes that an explicit definition for the claimed term “truly random” is provided by Applicant in Paragraph 0015 of the instant specification, which reads “As used herein, the term ‘truly random’ or ‘true random’ refers to a bit stream that is substantially 50% in a hamming weight and an inter-device (ID) hamming distance, and is substantially 1 in a minimum entropy (min-entropy).”  Therefore, the Examiner interprets the claimed term “truly random” in independent claims 1 and 10 as requiring “substantially 50% in a hamming weight and an inter-device (ID) hamming distance” and “substantially 1 in a minimum entropy (min-entropy).”  See e.g. MPEP 2111.01(IV)(A), "Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per independent Claims 1 and 10, they recite the term “truly random” which requires “substantially 50% in a hamming weight and an inter-device (ID) hamming distance” and “substantially 1 in a minimum entropy (min-entropy)” as described above, per the definition set forth by Applicant in the specification.  However, the term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Furthermore, the claim recites a single static entropy source configured to provide a singular truly random static entropy.  However, an “inter-device (ID) hamming distance” requires a second entropy from a separate device (i.e. “inter-device”) by which the hamming distance may be calculated.  In other words, “hamming distance” is defined as a mathematical distance between two codes, and “inter-device hamming distance” requires that the two codes are from separate devices, but Claims 1 and 10 only refer to the hamming distance of a single code, i.e. the “static entropy”.  Therefore, Claims 1 and 10 are unclear and indefinite by requiring an ID hamming distance threshold that cannot be calculated, as claimed.

As per Claims 2 and 11, they recite “wherein the truly random static entropy has a hamming weight of substantially 50%, a hamming distance of substantially 50% and a min-entropy of substantially 1.”  However, the term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Moreover, the claim requires “a hamming distance of substantially 50%” for the “truly random static entropy”.  However, as described above, the “truly random static entropy” is a single code (or e.g. single bitstream), but a hamming distance requires a second code by which the distance may be calculated.  In other words, “hamming distance” is defined as a mathematical distance between two codes, but Claims 2 and 11 refer to the hamming distance of a single code, i.e. the “truly random static entropy”.  Therefore, the claims are unclear and indefinite by requiring a calculated hamming distance that cannot be calculated, as claimed.

As per Claims 3-9 and 12-18, they are rejected for the reasons presented above, due to their respective dependencies upon Claims 1-2 and 10-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shao et al. (US 2020/0293287) – discloses a random number generator comprising a static entropy source and a linear feedback shift register (LFSR), wherein the LFSR is seeded by a dynamic entropy source, and the outputs of the static entropy generator and the LFSR are combined by a processing circuit comprising an XOR gate for generating the final output random number
Satpathy et al. (US 2019/0305970) – discloses an entropy source comprising a PUF array, wherein static entropy is generated from the PUF array via a Dark bit function, and dynamic entropy is generated from the PUF array via a Von-Neumann extractor function
Hars (US 2004/0039762) – discloses a random number generator wherein a pseudo random number generator and a physical random number generator are combined via an XOR gate, and the entropy from the physical random number generator is estimated and used to alter the output random number, which is based on the mixing of the pseudo random number generator and the physical random number generator
Kumar et al. (US 8,010,587) – discloses a random number generator which generates a random number from an external entropy source, a counter entropy source, and an arbitrary entropy source

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/              Primary Examiner, Art Unit 2182